Citation Nr: 1044305	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-11 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased evaluation for limited motion of 
the left ankle, currently evaluated as 20 percent disabling. 

3.  Entitlement to an increased evaluation for limited motion of 
the right ankle, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision, by the Waco, 
Texas RO, which denied the claims for increased ratings for 
bilateral flat feet, limited motion of the right ankle and 
limited motion of the left ankle.  

In January 2009, the Board remanded the case to the RO for 
further development.  Following the requested development, a 
supplemental statement of the case (SSOC) was issued in August 
2010.  


FINDINGS OF FACT

1.  Bilateral pes planus is manifested by subjective complaints 
of pain with prolonged walking.  

2.  The Veteran's bilateral pes planus does not result in marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement or severe spasm of the tendo Achilles 
on manipulation.  

3.  The Veteran does not have or nearly approximate ankylosis of 
his left ankle in plantar flexion between 30 and 40 degrees, or 
in dorsiflexion between 0 and 10 degrees.  

4.  The Veteran does not have or nearly approximate ankylosis of 
his right ankle in plantar flexion between 30 and 40 degrees, or 
in dorsiflexion between 0 and 10 degrees.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 
(2010).  

2.  The criteria for a rating in excess of 20 percent for limited 
motion of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5270, 5271 (2010).  

3.  The criteria for a disability rating in excess of 20 percent 
for limited motion of the right ankle have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5270, 5271 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in July 2006 from the RO to the Veteran which was 
issued prior to the RO decision in December 2006.  Additional 
letters were issued in February 2009 and July 2009.  Those 
letters informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears that 
all obtainable evidence identified by the Veteran relative to the 
claims decided herein has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence not already of record 
that would need to be obtained for a proper disposition of these 
claims.  It is therefore the Board's conclusion that the Veteran 
has been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues 
decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The examinations were conducted by medical professionals who 
reviewed the medical records, solicited history from the Veteran, 
and provided information necessary to decide the rating issues 
addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. 
App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence under the VCAA.  Therefore, no 
useful purpose would be served in remanding these matters for yet 
more development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Court has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual Background

By a rating action in October 2000, the RO granted service 
connection for bilateral flat feet; a 10 percent disability 
rating was assigned, effective January 31, 2000.  In June 2002, 
the RO increased the evaluation for bilateral flat feet from 10 
percent to 30 percent, effective May 24, 2001.  Subsequently, in 
a January 2004 rating action, service connection was established 
for limited motion of the right ankle secondary to flat feet and 
limited motion of the left ankle secondary to flat feet, each 
evaluated as 10 percent disabling, effective August 27, 2003.  In 
June 2005, the ratings for the ankles were increased to 20 
percent, effective February 3, 2005.

The Veteran's claim for increased ratings for the bilateral flat 
feet and limited motion of the right and left ankles (VA Form 21-
4138) was received in June 2006.  

The Veteran was afforded a VA examination in August 2006.  At 
that time, the Veteran indicated that he had been having 
increasing pain in the region of the metatarsal heads on the 
balls of the foot.  He stated that he has developed a small 
amount of callus recently, which has been trimmed by podiatry.  
He complained of pain at rest and with standing and walking.  He 
also complained of weakness and swelling of the feet and ankles.  
The Veteran also complained of fatigability.  He denied any 
flare-ups.  It was noted that the Veteran was wearing corrective 
shoes on the day of the examination with inserts, as well as 
support stockings for swelling of the feet and ankles.  He did 
not require braces or assistive devices.  It was reported that 
the Veteran works for the street department.  He had had no 
physician prescribed days off from work in the past 12 months.  
He has been able to continue the activities of daily living.  
There was no effect of incoordination, fatigue, lack of 
endurance, etc. on his foot function.  

On examination, the Veteran was in no acute distress.  There was 
no painful motion of the bilateral hind, middle or forefoot.  
There was no edema bilaterally and no instability.  He had 
tenderness on the plantar aspect of the ball of the foot in the 
region of the metatarsal heads.  He also had bilateral hallux 
valgus with the left much greater than the right.  The tissue 
overlying the left bunion was mildly reddened and tender to 
palpation.  He had a normal gait.  There were no functional 
limitations with standing or walking.  There were mild calluses 
of the ball of the foot bilaterally.  There were no areas of 
breakdown and no unusual shoe pattern wear.  Alignment of the 
tendo-Achilles was 10 degrees on the right and 5 degrees on the 
left.  There was no pain of the tendo-Achilles with manipulation.  
X-ray study of the feet revealed bilateral pes planus, no 
fractures or dislocations; joint spaces were well maintained.  
There were bilateral bunions.  The pertinent diagnoses were 
bilateral metatarsalgia, bilateral hallux valgus with the left 
greater than the right, and bilateral pes planus.  

An examination was also conducted for evaluation of the ankles.  
The Veteran denied injury to either ankle, but complained of 
diffuse nonspecific ankle pain and swelling.  He described the 
pain as a constant pain and often felt as though it is a 
throbbing pain.  He developed swelling in the ankles, but stated 
that the swelling is relieved with his support hose.  He denied 
any flare-ups, and did not require assistive devices or braces, 
but did wear support stockings.  He had had no physician 
prescribe days off from work in regards to his ankles.  The 
Veteran's ankles had not affected his activities of daily living.  
He denied history of prosthetic implant or surgery.  There were 
no limitations following repetitive use and no additional 
limitations during flare-ups.  There was no effect of 
incoordination, fatigue, weakness or lack of endurance on joint 
function.  On examination, range of motion of the left ankle 
revealed a dorsiflexion of 0 degrees and plantar flexion of 30 
degrees without pain.  Range of motion of the right ankle 
revealed dorsiflexion of 5 degrees and plantar flexion of 20 
degrees without pain.  The ankle was nontender to palpation 
around the medial and lateral malleolus, as well as the 
calcaneus.  There was no effusion.  There was trace soft tissue 
swelling.  There was no ligamentous instability.  The pertinent 
diagnosis was loss of motion of the ankles.  

Received in January 2007 were VA progress notes dated from July 
1999 through February 2000.  These records show ongoing treatment 
for complaints of foot pain and severe pain to the arches.  These 
records also indicate that the Veteran was issued arch supports, 
but he stated that they provided little help.  The Veteran was 
seen at a podiatry clinic in April 2007 for complaints of pain of 
the left foot.  He complained of pain with walking and wearing 
shoes all the time.  On examination, pedal pulses were 2+/4 
bilaterally.  No edema was noted.  The skin was soft and supple.  
He had decreased arches bilaterally.  Lateral deviation of the 
left hallux with pain to medial metatarsal head.  The assessment 
was left hallux valgus.  

A VA progress note dated in May 2008 indicates that the Veteran 
was seen for complaints of bilateral bunion pain, left greater 
than the right.  He stated that he had had foot pain for the past 
three years.  The Veteran requested surgical intervention due to 
the left foot pain.  On examination, palpable pedal pulses 
bilaterally.  No hammered digits were present.  Equinus deformity 
was present bilaterally.  X-ray study of the feet revealed hallux 
valgus deformity bilaterally with elongated 2nd metatarsal.  The 
assessment was bunion, bilaterally, left greater than right.  The 
record indicates that the Veteran underwent a bunionectomy of the 
left foot in June 2008.  In July 2008, an X-ray study of the feet 
demonstrated that the hallux valgus and metatarsus primus 
adductus deformities present before had markedly improved; and, 
the head of the first metatarsal bone was less prominent 
medially.  

Of record is a lay statement from E. J., dated in July 2009 
indicating that he had known the Veteran for approximately 22 
years.  E.J. sated that he has been around the Veteran on a daily 
basis for that period of time, and he personally observed the 
limited motion caused by his right and left ankle disabilities; 
he noted that the Veteran's condition had worsened in the 
previous two years.  

Of record is a medical statement from a VA examiner, dated in 
August 2009, that indicates that the Veteran's limited range of 
motion of the ankle joints and bilateral flat foot condition were 
considered progressive arthritic conditions.  The physician 
stated that the limited ankle range of motion contributes to a 
flat foot deformity, which will precipitate a bunion deformity, 
hallux limitus, tendonitis, Achilles enthesopathy and/or 
posterior tendon dysfunction or tarsal arthropathy.  The 
physician stated that these are progressive deformities, and the 
Veteran will always have some discomfort with his lower 
extremity.  As he progresses in age, his deformity will progress 
as well due to rigidity of ligaments, tendon and articular 
cartilage.  The physician noted that the Veteran had had 
intervention for a bunion deformity in June 2008, and his bunion 
deformity was due to his hyper-mobile flat foot deformity at the 
metatarsal cuneiform joint.  He also had a complication of 
delayed union at the osteotomy site.  

Submitted in support of the Veteran's claims were VA progress 
notes dated from May 2008 through March 2010.  These records show 
that the Veteran received ongoing clinical evaluation and 
treatment for complaints of foot pain.  

The Veteran was afforded another VA examination in May 2010.  It 
was noted that the Veteran wore orthopedic shoes with custom 
molded orthotics.  He ambulated with the aid of a cane most of 
the time.  The Veteran indicated that, when he was going for 
prolonged distances, he used his wheelchair.  The Veteran stated 
that his walking was limited to very short distances, but he 
could not quantify how far he was able to walk.  He was able to 
stand approximately 15 to 20 minutes.  The Veteran's activities 
of daily living were generally not affected.  The Veteran was 
able to feed, dress, and take of personal hygiene.  The Veteran 
stated that his job had been affected.  The Veteran stated that 
he drives heavy equipment, but he is unable to advance further at 
his job due to his foot condition.  The Veteran reported flare-
ups approximately once a week that cause him to seek self-imposed 
bed rest.  The Veteran complained of continued pain in both 
ankles rated as a 9 out of 10.  He complained of painful clicking 
and popping.  He had no episodes of giving way or falling.  He 
did not use any braces, but will use support hose to decrease 
swelling.  The Veteran ambulated with the aid of a cane and 
sometimes a wheelchair.  The Veteran indicated that he was able 
to walk very short distances.  His standing was limited the same 
way as his feet.  His activities of daily living and job are 
affected the same as they are by the feet.  He had flare-ups 
approximately one to two times per week that caused him to seek 
self-imposed rest.  

On examination, it was noted that the examination was the same 
for each foot unless otherwise stated.  The Veteran ambulated 
with the aid of a wheelchair.  His transfer from the wheelchair 
to the examination table indicates an antalgic gait.  There was 
no unusual wear pattern to the shoes.  No evidence of abnormal 
weight bearing.  No callus formation.  There was obvious pes 
planus with weight bearing.  The Achilles was nontender with both 
weight bearing and non-weight bearing.  The Achilles was straight 
with nonweight bearing.  There was an obvious bunion deformity of 
the right foot that measured 30 degrees.  The left bunion had 
been surgically corrected.  The left foot had a well-healed 8cm x 
0.3cm scar over the first metatarsal phalangeal joint.  There was 
another scar over the dorsum of the second metatarsal phalangeal 
joint that measured 5cm x 0.4cm.  All scars were highly mobile 
and not adherent to the underlying tissue.  They did not restrict 
motion.  No keloid formation was noted.  There was no hypertrophy 
and no subcutaneous tissue loss.  The Veteran had several well 
healed scars of the right foot where he had had biopsies taken.  
There was mild keloid formation of those.  There was no forefoot 
pain with torsion.  There were hammertoe deformities present on 
toes two through four on the right foot.  There was no evidence 
of hammertoe deformity on the left.  Range of motion of the great 
toe metatarsal phalangeal joints of the right foot was 0 to 20 
degrees and of the interphalangeal joint was 0 to 25 degrees.  
Range of motion of the left foot great toe metatarsal phalangeal 
joint was 0 to 15 degrees and of the interphalangeal joint was 0 
to 15 degrees.  There was no pain on range of motion testing 
bilaterally.  The Veteran did not exhibit any functional loss due 
to pain, fatigue, weakness, lack of endurance, or incoordination 
on repetitive motion testing.  He did complain of increased pain 
on repetitive motion testing.  The Veteran had difficulty with 
heel and toe walking.  He was able to accomplish this.  

On examination of the ankles, the examiner noted that the Veteran 
ambulated with the aid of a wheelchair.  His transfer to the 
examination table indicates an antalgic gait.  Range of motion of 
both ankles revealed plantar flexion of 0 to 20 degrees and 
dorsiflexion from 0 to 5 degrees.  The Veteran was able to hold 
each foot at 90 degrees neutral.  The Veteran did not complain of 
any pain on range of motion testing.  He did not exhibit any 
further loss due to pain, fatigue, weakness, lack of endurance, 
or incoordination on repetitive motion testing.  He did 
experience increased pain on repetitive motion testing.  He had 
no swelling, and there was a negative anterior drawer sign.  The 
ankles were stable to inversion and eversion.  There was good 
capillary refill in all digits and good distal pulses.  There was 
tenderness to palpation along the anteromedial aspects of both 
ankles with the left greater than right.  No crepitus was noted.  
The Veteran did have one episode of popping on range-of-motion 
testing.  It was difficult to tell whether this came from the 
foot or the ankle.  The pertinent diagnoses were bilateral pes 
planus; bilateral hallux valgus, status post surgical correction 
of the left foot; right foot hammertoe deformities of toes two 
through four; left foot elongated second metatarsal with 
metatarsalgia, status post surgical correction; and bilateral 
chronic ankle strains.  The examiner stated that the Veteran's 
bunions were not related to the flat foot condition.  He also 
stated that the hammertoe deformities on the right foot were not 
related to the flat foot condition.  The examiner further stated 
that the elongated second metatarsal that was causing 
metatarsalgia was not related to the flat foot condition.  

III.  Analysis

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2010); 38 C.F.R. Part 4 (2010).  38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the entire recorded history, 
and that each disability must be considered from the point of 
view of the Veteran's working or seeking work.  Separate 
diagnostic codes identify the various disabilities. Where there 
is a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
is to be assigned.  

The requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete, or inaccurate 
report and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusions.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, the Board has 
concluded that the Veteran's disabilities have not significantly 
changed and that uniform evaluations are warranted for this claim 
period.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2010) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2010).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures. It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2010).  The factors of disability affecting joints are reduction 
of normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45 (2010).  After the evidence has been 
assembled, it is the Board's responsibility to evaluate the 
entire record.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2010).  

When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 4.3 (2010).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein (holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

A.  Bilateral pes planus

The Veteran's flat feet are currently rated at 30 percent under 
Diagnostic Code 5276.  Pursuant to Diagnostic Code 5276, a 10 
percent evaluation is for assignment for a moderate disability 
with evidence of weight bearing line over or medial to the great 
toe, inward bowing of the tendo Achilles, pain on manipulation 
and use of the feet whether the disability is unilateral or 
bilateral.  For a severe pes planus disability, the rating 
criteria contemplates objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use with characteristic 
callosities, with a 20 percent evaluation assigned for a 
unilateral disability and a 30 percent evaluation for a bilateral 
disability.  Lastly, 30 and 50 percent evaluations may be 
assigned for unilateral and bilateral pes planus, respectively, 
that is pronounced with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation that is not 
improved by orthopedic shoes or appliances.  

The Board notes that words such as "severe" and "moderate" are 
not defined in the Rating Schedule except to the extent that the 
remainder of the criteria defining each level of disability 
describe the severity.  Although the use of similar terminology 
by medical professionals should be considered, the description is 
not dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for an 
increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 4.2, 4.6 (2010).   

After review of the evidentiary record, the Board finds that 
while the treatment reports indicate that the Veteran complains 
of severe pain in both feet, especially with prolonged walking, 
and he reportedly has an antalgic gait, the Veteran's bilateral 
pes planus is not shown to be pronounced, resulting in marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo Achilles 
on manipulation, to warrant a higher evaluation under Diagnostic 
Code 5276.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).  
In fact, on examination in August 2006, while the Veteran had 
some tenderness on the metatarsal heads, it was noted that there 
was no painful motion of the hind, middle or forefoot.  He did 
have calluses of the ball of each foot.  He had no functional 
limitation to standing or walking.  There was no pain of the 
tendo-Achilles with manipulation.  More recently, in May 2010, 
the Veteran reported severe pain in both feet.  The Veteran 
experienced increased pain with repetitive motion.  It was noted 
that the Veteran ambulated with the aid of a wheelchair.  
Nonetheless, the examiner stated that there was no evidence of 
abnormal weight bearing.  While the Veteran's feet were 
symptomatic of tenderness, there was no evidence of extreme or 
pronounced tenderness.  Furthermore, the Veteran's feet did not 
display severe spasm.  There is also no clear marked pronation as 
described for a higher (50 percent) evaluation.  Thus, the Board 
finds that an increased evaluation for bilateral pes planus is 
not warranted.  

Moreover, the examiner noted that the Veteran has had bilateral 
bunions, but they are not related to the flat foot condition.  He 
also noted that the Veteran has hammertoe deformities; however, 
the examiner stated that those deformities are also not related 
to the flat foot condition.  The examiner also described some 
scars on the feet; however, those scars were related to surgery 
for an elongated second metatarsal that was causing 
metatarsalgia, and the examiner stated that it was not related to 
the flat foot condition.  

The Court has held that where a Diagnostic Code is not predicated 
on a limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In this case, 
Diagnostic Code 5276 is not based on limitation of motion; 
therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply.  In any event, there has been no demonstration of 
additional functional limitation of the feet such as to enable a 
finding that the Veteran's disability picture more nearly 
approximates a 50 percent evaluation.  

Additionally, there is no evidence that warrants referral of the 
Veteran's claim for extraschedular consideration.  There is no 
evidence of interference with employment above that which is 
currently accounted for in the 30 percent rating.  While the 
Veteran has asserted that his feet have affected his job, he 
continued to be employed as a driver of heavy equipment; 
moreover, the rating criteria takes into account limitations on 
employment.  There is also no evidence of frequent periods of 
hospitalization, or any other factor that would render 
inappropriate the application of regular rating standards with 
regard to the Veteran's disability.  Indeed, his problems are 
directly addressed by the rating criteria.  Accordingly, the 
claim will not be referred for extraschedular consideration.  See 
38 C.F.R. § 3.321(b) (1).  

In conclusion, the Board finds that the criteria for an increased 
rating for bilateral flat feet have not been met.  Where, as 
here, the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is not for application.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Limitation of motion of the ankles

Normal range of motion of the ankle is dorsiflexion from 0 to 20 
degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II.  In this regard, under the criteria set forth 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271, the maximum rating 
for limited motion of the ankle is 20 percent, and such is 
assigned when there is marked limited motion.  

The Veteran is currently in receipt of a 20 percent rating for 
limited motion of the each ankle, separately, the maximum 
schedular rating allowed under Diagnostic Code 5271.  

The Board has considered the applicability of rating the ankles 
under Diagnostic Code 5270, for ankylosis of the ankle.  In this 
regard, under this Diagnostic Code, a 30 percent evaluation is 
warranted when the ankle is ankylosed in plantar flexion between 
30 degrees and 40 degrees, or in dorsiflexion between 0 degrees 
and 10 degrees.  

In light of the clinical findings, the Board concludes that a 
higher rating is not warranted for the Veteran's service-
connected limitation of motion of either the left or right ankle.  
There is no higher rating available under Diagnostic Code 5271.  
Concerning Diagnostic Code 5270, the Veteran has not asserted, 
and the evidence does not demonstrate (neither the August 2006 
nor the May 2010 VA examination reports) that either ankle is 
ankylosed, and the Board finds that a higher evaluation is not 
warranted under Diagnostic Code 5270.  

Under the criteria set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59 
and DeLuca v Brown, 8 Vet. App. 202 (1995), where evaluation is 
based on limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be considered.  
38 C.F.R. §§ 4.40, 4.45.  In the instant case, findings do not 
reflect additional functional impairment due to pain, or 
repetitive use, comparable to ankylosis.  Accordingly, a higher 
disability rating is not warranted under the provisions of 38 
C.F.R. § 4.40 and § 4.45.  

The possibility of an extraschedular rating has been considered.  
However, the service-connected disability does not present such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b) (1).  While the Veteran indicates that his job has 
been affected, it was noted that he continues to work and is able 
to drive heavy equipment.  The symptoms associated with the 
Veteran's disability appear to fit squarely within the applicable 
rating criteria.  As such, extraschedular consideration is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  




ORDER

Entitlement to a rating in excess of 30 percent for bilateral pes 
planus is denied.  

Entitlement to a rating in excess of 20 percent for limited 
motion of the left ankle is denied.  

Entitlement to a rating in excess of 20 percent for limited 
motion of the right ankle is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


